NO. 12-18-00200-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 HARRIL GLENN SCOTT,                                          §   APPEAL FROM THE 241ST
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Harril Glenn Scott, pleaded “guilty” to accident involving injury and “true” to
two enhancement/habitual paragraphs. The trial court sentenced Appellant to imprisonment for
twenty-five years. Appellant filed a notice of appeal.
         The clerk’s record has been filed. See TEX. R. APP. P. 25.2(d). The record contains the
trial court’s certification, which states that this “is a plea-bargain case, and the Defendant has NO
right of appeal.” The certification further states that Appellant waived the right to appeal. The
certification was signed by Appellant and his counsel. See id. The clerk’s record also contains a
waiver of appeal signed by Appellant, and does not otherwise indicate the trial court gave
Appellant permission to appeal. See TEX. R. APP. P. 25.2(a)(2).
         Based on our review of the clerk’s record, the trial court’s certification appears to
accurately state that Appellant does not have the right to appeal. See Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to
determine whether trial court’s certification is accurate). This Court must dismiss an appeal “if a
certification that shows the defendant has the right of appeal has not been made part of the record.”
TEX. R. APP. P. 25.2(d). Accordingly, we dismiss the appeal.
Opinion delivered September 26, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 26, 2018


                                         NO. 12-18-00200-CR


                                     HARRIL GLENN SCOTT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0300-18)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.